                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    MAURICE GODOY,                                     Case No. 18-cv-06650-HSG
                                   8                   Plaintiff,                          ORDER DENYING EX PARTE MOTION
                                                                                           FOR IMMEDIATE AND PERMANENT
                                   9            v.                                         OR TEMPORARY ORDER FOR
                                                                                           INJUNCTION; DENYING MOTION
                                  10    EDMUND GERRY BROWN, et al.,                        FOR APPOINTMENT OF COUNSEL
                                  11                   Defendants.                         Re: Dkt. No. 29
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff, an inmate at Corcoran State Prison (“CSP”), filed this pro se civil rights action

                                  15   pursuant to 42 U.S.C. § 1983. Now pending before the Court is plaintiff’s ex parte motion for

                                  16   immediate and permanent or temporary order for injunction; and motion for appointment of

                                  17   counsel. Dkt. No. 29. For the reasons set forth below, the Court DENIES these motions.

                                  18                                            BACKGROUND

                                  19          The Court dismissed the initial complaint and the amended complaint for failure to comply

                                  20   with Federal Rule of Civil Procedure 20(a) in that both complaints raised claims regarding various

                                  21   unrelated incidents that happened over several years at various different prisons. Dkt. Nos. 9, 28.

                                  22   Plaintiff’s second amended complaint is due by December 24, 2019. Dkt. No. 28. Currently there

                                  23   is no operative complaint, and no defendants have been served.

                                  24                                             DISCUSSION

                                  25   I.     Motion for Immediate and Permanent or Temporary Order for Injunction

                                  26          In his motion for injunctive relief, plaintiff makes the following allegations. In August

                                  27   2019, while incarcerated at Substance Abuse Training Facility, prison guards manipulated or

                                  28   incited other inmates into harassing him and attempting to murder him; prison officials were
                                   1   deliberately indifferent to his serious medical needs; prison officials retaliated against him by

                                   2   spreading false inflammatory rumors about him, such as that he was a sex offender; prison

                                   3   officials confiscated his personal property and legal mail, and interfered with his access to the

                                   4   courts; and the law library denied him copies. Plaintiff also complains of the medical treatment

                                   5   provided (and not provided) by various chiropractors. Plaintiff was transferred to CSP where he

                                   6   continues to be the target of a conspiracy amongst correctional officials to retaliate against him

                                   7   and deny him medical care. Dkt. No. 29 at 1-9.

                                   8           Plaintiff seeks declaratory relief declaring that correctional officials have violated his

                                   9   federal constitutional rights and his state law rights, with the violations ranging from medical

                                  10   malpractice, medical negligence, deliberate indifference, retaliation, due process violations, search

                                  11   and seizure without a legal warrant, coercion, assault and battery. Dkt. No. 29 at 10-11. Plaintiff

                                  12   seeks an injunction requiring Warden Clark and all other defendants to provide him with adequate
Northern District of California
 United States District Court




                                  13   medical care, to stop all retaliatory actions, and to stop the illegal control of plaintiff’s legal

                                  14   documents. Dkt. No. 29 at 12.

                                  15           Plaintiff’s request for an injunction or temporary restraining order is DENIED for the

                                  16   following reasons.

                                  17           First, prior to granting a preliminary injunction, notice to the adverse party is required. See

                                  18   Fed. R. Civ. P. 65(a)(1). Therefore, a motion for preliminary injunction cannot be decided until

                                  19   the parties to the action are served. See Zepeda v. INS, 753 F.2d 719, 727 (9th Cir. 1983). Here,

                                  20   the amended complaint has been dismissed with leave to amend and no parties have yet been

                                  21   served. A TRO may be granted without written or oral notice to the adverse party or that party’s

                                  22   attorney only if: (1) it clearly appears from specific facts shown by affidavit or by the verified

                                  23   complaint that immediate and irreparable injury, loss or damage will result to the applicant before

                                  24   the adverse party or the party’s attorney can be heard in opposition, and (2) the applicant’s

                                  25   attorney certifies in writing the efforts, if any, which have been made to give notice and the

                                  26   reasons supporting the claim that notice should not be required. See Fed. R. Civ. P. 65(b).

                                  27   Plaintiff has failed to satisfy either of these requirements. With respect to the first requirement,

                                  28   plaintiff’s motion recounts events that happened while he was housed at a different facility, SATF.
                                                                                           2
                                   1   Plaintiff has since been transferred out of that facility. His conclusory allegation that there is a

                                   2   conspiracy amongst prison officials at different facilities is insufficient to show an immediate and

                                   3   irreparable injury, loss or damage will result before the adverse party can be heard in opposition.

                                   4          Second, a preliminary injunction is appropriate when it grants relief of the same nature as

                                   5   that to be finally granted. Pacific Radiation Oncology, LLC v. Queen’s Medical Center, 810 F.3d

                                   6   631, 636 (9th Cir. 2015). Here, it is not yet certain what relief this action seeks because there is no

                                   7   operative complaint.

                                   8          Accordingly, the request for injunctive relief or a temporary restraining order is DENIED.

                                   9   II.      Motion for Appointment of Counsel
                                                Plaintiff has renewed his request for appointment of counsel. Dkt. No. 29.
                                  10            There is no constitutional right to counsel in a civil case unless an indigent litigant may
                                       lose his physical liberty if he loses the litigation. See Lassiter v. Dep’t of Social Svcs., 452 U.S.
                                  11   18, 25 (1981); Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997) (no constitutional right to
                                       counsel in § 1983 action), withdrawn in part on other grounds on reh’g en banc, 154 F.3d 952
                                  12   (9th Cir. 1998) (en banc). The decision to request counsel to represent an indigent litigant under
Northern District of California




                                       § 1915 is within “the sound discretion of the trial court and is granted only in exceptional
 United States District Court




                                  13   circumstances.” Franklin v. Murphy, 745 F.2d 1221, 1236 (9th Cir. 1984).
                                                Plaintiff has previously requested appointment of counsel. Dkt. No. 19. The Court denied
                                  14   this initial request for appointment of counsel for lack of exceptional circumstances; and because it
                                       was unclear at that time if plaintiff had presented cognizable claims, there being no operative
                                  15   complaint, and because plaintiff had ably prosecuted this case thus far, having filed at least three
                                       motions seeking various types of relief. Dkt. No. 20. Plaintiff’s renewed request for appointment
                                  16   of counsel (Dkt. No. 29) does not indicate that plaintiff’s circumstances have changed
                                       significantly. There is still no operative complaint, and plaintiff continues to ably prosecute this
                                  17   case. Accordingly, plaintiff has not demonstrated the exceptional circumstances that warrant
                                       appointment of counsel. Plaintiff’s motion requesting appointment of counsel is DENIED for lack
                                  18   of exceptional circumstances. This denial is without prejudice to the Court’s sua sponte
                                       appointment of counsel at a future date should the circumstances of this case warrant such
                                  19   appointment.
                                  20                                              CONCLUSION

                                  21          For the foregoing reasons, plaintiff’s ex parte motion for immediate and permanent or

                                  22   temporary order for injunction; and motion for appointment of counsel are DENIED. Dkt. No. 29.

                                  23          This order terminates Dkt. No. 29.

                                  24          IT IS SO ORDERED.

                                  25   Dated: December 26, 2019

                                  26                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  27                                                     United States District Judge
                                  28
                                                                                          3
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        MAURICE GODOY,
                                   7                                                          Case No. 18-cv-06650-HSG
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        EDMUND GERRY BROWN, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on December 26, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  15
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18
                                  19   Maurice Godoy ID: V83154
                                       Corcoran State Prison
                                  20   4001 King Avenue
                                       Cocoran, CA 93212
                                  21

                                  22   Dated: December 26, 2019

                                  23
                                                                                          Susan Y. Soong
                                  24                                                      Clerk, United States District Court
                                  25

                                  26
                                                                                          By:________________________
                                  27                                                      Nikki D. Riley, Deputy Clerk to the
                                  28                                                      Honorable HAYWOOD S. GILLIAM, JR.

                                                                                          4
